             Case 7:18-cv-04681-CS Document 19 Filed 12/10/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :    Case No. 7:18-cv-04681-CS
                                      Plaintiff,                 :
                                                                 :    Judge Seibel
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
67.245.181.175,                                                  :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                              PLAINTIFF’S NOTICE OF SETTLEMENT

          PLEASE TAKE NOTICE, Plaintiff, Malibu Media, LLC, has settled this matter with

 Defendant, John Doe subscriber assigned IP address 67.245.181.175 (“Defendant”) through his

 counsel, Leslie Farber. Upon satisfaction of the terms of the parties’ settlement agreement, to

 which Defendant still has executor obligations, Plaintiff will dismiss Defendant from this action

 with prejudice.

          Dated: December 6, 2018
                                                               Respectfully Submitted,

                                                               By: /s/ Kevin T. Conway, Esq.
                                                               Kevin T. Conway, Esq.
                                                               NY Bar No.: 2133304
                                                               664 Chestnut Ridge Road
                                                               Spring Valley, NY 10977-6201
                                                               T: (845) 352-0206
                                                               F: (845) 352-0481
                                                               E-Mail: ktcmalibu@gmail.com
                                                               Attorneys for Plaintiff




                                                          1
          Case 7:18-cv-04681-CS Document 19 Filed 12/10/18 Page 2 of 2




                              CERTIFICATE OF SERVICE


       I hereby certify that on December 6, 2018 I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.



                                                  By: /s/ Kevin T. Conway, Esq.
                                                  Kevin T. Conway, Esq.




                                              2
